 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 1 of 15 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO

THE ANIMAL HOSPITAL ON MT.                   )
LOOKOUT SQUARE, INC. an Ohio                 )
corporation, individually and as the         )
representative of a class of similarly-      )
situated persons                             )
                                             ) Civil Action No.
              Plaintiff                      )
                                             ) CLASS ACTION
       v.                                    )
                                             )
RIVER CITY PHARMA, LLC, MASTERS              )
DRUG COMPANY, INC., and MASTERS              )
PHARMACEUTICAL, LLC                          )
                                             )
              Defendants                     )

                             CLASS ACTION COMPLAINT

       Plaintiff THE ANIMAL HOSPITAL ON MT. LOOKOUT SQUARE, INC.

(“Plaintiff”) brings this action on behalf of itself and all others similarly situated,

through its attorneys, and, except as to those allegations pertaining to Plaintiff or its

attorneys, which allegations are based upon personal knowledge, alleges the following

upon information and belief against Defendants RIVER CITY PHARMA, LLC,

MASTERS DRUG COMPANY, INC., and MASTERS PHARMACEUTICAL, LLC

(“Defendants”):

                             PRELIMINARY STATEMENT

       1.     This case challenges Defendants’ practice of sending unsolicited

advertisements via facsimile.

       2.     The federal Telephone Consumer Protection Act of 1991, as amended by

the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227 (hereafter “TCPA” or the “Act”),

and the regulations promulgated under the Act, prohibit a person or entity from sending
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 2 of 15 PAGEID #: 2




fax advertisements without the recipient’s prior express invitation or permission. The

TCPA provides a private right of action and provides statutory damages of $500 per

violation.

       3.     On or about February 25, 2016, Defendants sent Plaintiff an unsolicited

fax advertisement in violation of the TCPA (the “Fax”), a true and correct copy of which

is attached hereto as Exhibit A and made a part hereof. The Fax describes the

commercial availability and/or quality of Defendants’ property, goods or services,

namely, Defendants’ “SPECIAL OFFERS!” on generic drugs and certain brand name

drugs. (Exhibit A).

       4.     Plaintiff alleges, on information and belief, that Defendants have sent, and

continue to send, unsolicited advertisements via facsimile transmission in violation of

the TCPA, including, but not limited to, the advertisement sent to Plaintiff.

       5.     Defendants’ unsolicited faxes have damaged Plaintiff and the class in that

a junk fax recipient loses the use of its fax machine, paper, and ink toner. An unsolicited

fax wastes the recipient’s valuable time that would have been spent on something else. A

junk fax intrudes into the recipient’s seclusion and violates the recipient’s right to

privacy. Unsolicited faxes occupy fax lines, prevent fax machines from receiving

authorized faxes, prevent their use for authorized outgoing faxes, cause undue wear and

tear on the recipients’ fax machines, and require additional labor to attempt to discern

the source and purpose of the unsolicited message.

       6.     On behalf of itself and all others similarly situated, Plaintiff brings this

case as a class action asserting claims against Defendants under the TCPA. Plaintiff

seeks to certify a class which were sent the Fax and other unsolicited fax advertisements

that were sent without prior express invitation or permission and without compliant


                                             2
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 3 of 15 PAGEID #: 3




opt-out language (to the extent the affirmative defense of “established business

relationship” is alleged). Plaintiff seeks statutory damages for each violation of the TCPA

and injunctive relief.

       7.       Plaintiff is informed and believes, and upon such information and belief

avers, that this action is based upon a common nucleus of operative facts because the

facsimile transmissions at issue were and are being done in the same or similar manner.

This action is based on the same legal theory, namely liability under the TCPA. This

action seeks relief expressly authorized by the TCPA: (i) injunctive relief enjoining

Defendants, their employees, agents, representatives, contractors, affiliates, and all

persons and entities acting in concert with them, from sending unsolicited

advertisements in violation of the TCPA; and (ii) an award of statutory damages in the

minimum amount of $500 for each violation of the TCPA, and to have such damages

trebled, as provided by § 227(b)(3) of the Act in the event the Court determines any

TCPA violations were willful or knowing.

                             JURISDICTION AND VENUE

       8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47

U.S.C. § 227.

       9.       This Court has personal jurisdiction over Defendants because Defendants

transact business within this judicial district, have made contacts within this judicial

district, and/or have committed tortious acts within this judicial district.

                                        PARTIES

       10.      Plaintiff THE ANIMAL HOSPITAL ON MT. LOOKOUT SQUARE, INC. is

an Ohio corporation with its principal place of business within this judicial district.




                                             3
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 4 of 15 PAGEID #: 4




       11.    Defendants       RIVER    CITY     PHARMA,      LLC     and   MASTERS

PHARMACEUTICAL, LLC are Ohio limited liability companies.

       12.    Defendant MASTERS DRUG COMPANY, INC. is a Delaware corporation.

“River City Pharma” and “Masters Pharmaceutical” are both sales and marketing

divisions of Masters Drug Company, Inc. and registered trade names. Defendant River

City Pharma, LLC consented to Masters Pharmaceutical to use the name River City

Pharma.

                                         FACTS

       13.    On information and belief, Defendants are for-profit entities that are

pharmaceutical distributors of wholesale medicine supplies.

       14.    On or about February 25, 2016, Defendants sent an unsolicited facsimile

to Plaintiff using a telephone facsimile machine, computer, or other device.      See

Exhibit A. Plaintiff received the Fax on a stand-alone fax machine.

       15.    The Fax states in part the following:

“River City Pharma                               RIVER CITY PHARMA
P 866.345.317 · F 866.345.3443                   SPECIAL OFFERS!”

“SAVE BIG ON THESE GENERICS!”

The fax then lists several generic drugs with pricing detail and a quantity column for

ordering.

The fax additionally states:

“SAVE BIG ON THESE BRANDS!”

The fax then lists several brand name drugs with pricing detail and a quantity column
for ordering.

The fax provides the website: “Visit Us at RiverCityRx.com”

(See Exhibit A).


                                            4
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 5 of 15 PAGEID #: 5




      16.    The website www.RiverCityRx.com (last visited 2/7/20) states:

Why choose River City?
The River City Difference
We are a full-line secondary wholesaler with over 10,000 products aggressively
priced and expertly provided.

      The website confirms that River City Pharma is a sales and marketing division of

Masters Drug Company, Inc.:

       ©Copyright River City Pharma All Rights Reserved. River City Pharma is a
sales and marketing division of Masters Drug Company, Inc. All rights reserved.

      17.        The Fax advertises the commercial availability and/or quality of

Defendants’ property, goods or services, namely, their special pricing on generic and

certain brand name drugs. Therefore, the Fax is an advertisement under the TCPA and

the regulations implementing the TCPA.

      18.    On information and belief, Defendants receive some or all of the revenues

from, and profit and benefit from, the sales of their pharmaceuticals advertised on

Exhibit A.

      19.    Defendants created or made the Fax, or directed a third party to do so, and

the Fax was sent by or on behalf of Defendants with Defendants’ knowledge and

authorization.

      20.    Plaintiff did not give Defendants “prior express invitation or permission”

to send the Fax.

      21.    On information and belief, Defendants faxed to at least forty recipients the

same and other unsolicited facsimile advertisements without prior express invitation or

permission, and without the required opt-out language, thereby precluding the

affirmative defense of established business relationship.




                                            5
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 6 of 15 PAGEID #: 6




       22.    There are no reasonable means for Plaintiff (or any other class member) to

avoid receiving unauthorized faxes. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       23.    Defendants’ facsimile attached as Exhibit A does not display a fully

compliant opt-out notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R.

§ 64.1200(a)(4).

                           CLASS ACTION ALLEGATIONS

       24.    In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class

action pursuant to the TCPA, on behalf of the following class of persons:

              All persons who (1) on or after four years prior to the filing of
              this action, (2) were sent telephone facsimile messages of
              material advertising the commercial availability or quality of
              any property, goods, or services by or on behalf of
              Defendants, (3) from whom Defendants did not obtain “prior
              express invitation or permission” to send fax advertisements,
              or (4) with whom Defendants did not have an established
              business relationship, and (5) where the fax advertisements
              did not include an opt-out notice compliant with 47 C.F.R.
              § 64.1200(a)(4).

Excluded from the Class are Defendants, their employees and agents, and members of

the Judiciary. Plaintiff seeks to certify a class that includes, but is not limited to, the fax

advertisement(s) sent to Plaintiff. Plaintiff reserves the right to amend the class

definition upon completion of class certification discovery.

       25.    Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and

upon such information and belief avers, that the number of persons and entities of the

proposed Class is numerous and joinder of all members is impracticable. Plaintiff is

informed and believes, and upon such information and belief avers, that the number of

class members is at least forty.



                                              6
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 7 of 15 PAGEID #: 7




       6      Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and

fact apply to the claims of all class members. Common material questions of fact and law

include, but are not limited to, the following:

              (a)    Whether the Fax and other faxes sent during the class period

       constitute advertisements under the TCPA and its implementing regulations;

              (b)    Whether Defendants meet the definition of “sender” for direct

       TCPA liability, meaning a “person or entity on whose behalf a facsimile

       unsolicited advertisement is sent or whose goods or services are advertised or

       promoted in the unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10;

              (c)     Whether Defendants had prior express invitation or permission to

       send Plaintiff and the class fax advertisements;

              (d)    Whether the Fax contains an “opt-out notice” that complies with

       the requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated

       thereunder, and the effect of the failure to comply with such requirements;

              (e)    Whether     Defendants       should   be   enjoined    from     faxing

       advertisements in the future;

              (f)    The manner and method Defendants used to compile or obtain the

       list of fax numbers to which it sent Exhibit A or other fax advertisements;

              (g)    Whether Defendants should be enjoined from sending fax

       advertisements in the future;

              (h)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

              (i)    Whether the Court should award treble damages.




                                             7
 Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 8 of 15 PAGEID #: 8




       27.    Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the

claims of all class members. Plaintiff received the same or similar fax as the faxes sent

by or on behalf of Defendants advertising the commercially availability and/or quality of

property, goods or services of Defendants during the Class Period. Plaintiff is making

the same claims and seeking the same relief for itself and all class members based upon

the same federal statute. Defendants has acted in the same or in a similar manner with

respect to Plaintiff and all the class members by sending Plaintiff and each member of

the class the same or similar fax or faxes, which did not contain compliant opt-out

language or were sent without prior express invitation or permission.

       28.    Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will

fairly and adequately represent and protect the interests of the class. Plaintiff is

interested in this matter, has no conflicts, and has retained experienced class counsel to

represent the class.

       29.    Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)):               Common

questions of law and fact predominate over any questions affecting only individual

members, and a class action is superior to other methods for the fair and efficient

adjudication of the controversy because:

              (a)      Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

              (b)      Evidence regarding defenses or any exceptions to liability that

       Defendants may assert and attempt to prove will come from Defendants’ records

       and will not require individualized or separate inquiries or proceedings;




                                               8
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 9 of 15 PAGEID #: 9




          (c)    Defendants have acted and are continuing to act pursuant to

    common policies or practices in the same or similar manner with respect to all

    class members;

          (d)    The amount likely to be recovered by individual class members does

    not support individual litigation. A class action will permit a large number of

    relatively small claims involving virtually identical facts and legal issues to be

    resolved efficiently in one proceeding based upon common proofs; and

          (e)    This case is inherently manageable as a class action in that:

                 (i)     Defendants    identified   persons    to   receive   the   fax

          transmissions and it is believed that Defendants’ and/or Defendants’

          agents’ computers and business records will enable Plaintiff to readily

          identify class members and establish liability and damages;

                 (ii)    Liability and damages can be established for Plaintiff and the

          class with the same common proofs;

                 (iii)   Statutory damages are provided for in the statute and are the

          same for all class members and can be calculated in the same or a similar

          manner;

                 (iv)    A class action will result in an orderly and expeditious

          administration of claims and it will foster economics of time, effort and

          expense;

                 (v)     A class action will contribute to uniformity of decisions

          concerning Defendants’ practices; and

                 (vi)    As a practical matter, the claims of the class are likely to go

          unaddressed absent class certification.


                                         9
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 10 of 15 PAGEID #: 10




       Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       30.    The TCPA makes it unlawful for any person to “use any telephone

facsimile machine, computer or other device to send, to a telephone facsimile machine,

an unsolicited advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       31.    The TCPA defines “unsolicited advertisement” as “any material advertising

the commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person's prior express invitation or permission,

in writing or otherwise.” 47 U.S.C. § 227 (a) (5).

       32.    Opt-Out     Notice     Requirements.        The     TCPA   strengthened   the

prohibitions against the sending of unsolicited advertisements by requiring, in section

(b)(1)(C)(iii) of the Act, that senders of fax advertisements place a clear and conspicuous

notice on the first page of the transmission that contains the following, among other

things (hereinafter collectively the “Opt-Out Notice Requirements”):

              A.     a statement that the recipient is legally entitled to opt-out of

       receiving future faxed advertisements – knowing that he or she has the legal right

       to request an opt-out gives impetus for recipients to make such a request, if

       desired;

              B.     a statement that the sender must honor a recipient’s opt-out

       request within 30 days and the sender’s failure to do so is unlawful – thereby

       encouraging recipients to opt-out, if they did not want future faxes, by advising

       them that their opt-out requests will have legal “teeth;”

              C.     a statement advising the recipient that he or she may opt-out with

       respect to all of his or her facsimile telephone numbers and not just the ones that




                                             10
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 11 of 15 PAGEID #: 11




          receive a faxed advertisement from the sender – thereby instructing a recipient

          on how to make a valid opt-out request for all of his or her fax machines; and

                D.     The opt-out language must be conspicuous.

          The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act.

The requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the

rules and regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules &

Regulations Implementing the Telephone Consumer Protection Act, Junk Prevention

Act of 2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect

on August 1, 2006). The requirements of (3) above are contained in section (b)(2)(E) of

the Act and incorporated into the Opt-Out Notice Requirements via section

(b)(2)(D)(ii). Compliance with the Opt-Out Notice Requirements is neither difficult nor

costly.     The Opt-Out Notice Requirements are important consumer protections

bestowed by Congress upon consumers and businesses giving them the right, and

means, to stop unwanted fax advertisements.

          33.   2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act,

directed the FCC to implement regulations regarding the TCPA, including the TCPA’s

Opt-Out Notice Requirements and the FCC did so in its 2006 Report and Order, which

in addition provides, among other things:

                A.     The definition of, and the requirements for, an established business

          relationship for purposes of the first of the three prongs of an exemption to

          liability under section (b)(1)(C)(i) of the Act and provides that the lack of an

          “established business relationship” precludes the ability to invoke the exemption

          contained in section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and

          17-20);


                                               11
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 12 of 15 PAGEID #: 12




              B.     The required means by which a recipient’s facsimile telephone

       number must be obtained for purposes of the second of the three prongs of the

       exemption under section (b)(1)(C)(ii) of the Act and provides that the failure to

       comply with these requirements precludes the ability to invoke the exemption

       contained in section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);

              C.     The things that must be done in order to comply with the Opt-Out

       Notice Requirements for the purposes of the third of the three prongs of the

       exemption under section (b)(1)(C)(iii) of the Act and provides that the failure to

       comply with these requirements precludes the ability to invoke the exemption

       contained in section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34).

       34.    The Fax. Defendants sent the Fax on or about February 25, 2016, via

facsimile transmission from a telephone facsimile machine, computer or other device to

the telephone number and telephone facsimile machines of Plaintiff and members of the

Class. The Fax constituted an advertisement under the Act and the regulations

implementing the Act. Defendants failed to comply with the Opt-Out Notice

Requirements in connection with the Fax. The Fax was transmitted to persons or

entities without their prior express invitation or permission and/or Defendants are

precluded from sustaining the established business relationship safe harbor with

Plaintiff and other members of the class, because, inter alia, of the failure to comply

with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the TCPA

and the regulations promulgated thereunder by sending the Fax via facsimile

transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class,

which includes this Fax and all others sent during the four years prior to the filing of this

case through the present.


                                             12
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 13 of 15 PAGEID #: 13




       35.    Defendants’ Other Violations. Plaintiff is informed and believes, and

upon such information and belief avers, that during the period preceding four years of

the filing of this Complaint and repeatedly thereafter, Defendants have sent via facsimile

transmission from telephone facsimile machines, computers, or other devices to

telephone facsimile machines faxes other than Exhibit A that constitute advertisements

under the TCPA that were transmitted to persons or entities without their prior express

invitation or permission (and/or that Defendants are precluded from sustaining the

established business relationship safe harbor due to their failure to comply with the

Opt-Out Notice Requirements). By virtue thereof, Defendants violated the TCPA and the

regulations promulgated thereunder. Plaintiff is informed and believes, and upon such

information and belief avers, that Defendants may be continuing to send unsolicited

advertisements via facsimile transmission in violation of the TCPA and the regulations

promulgated thereunder, and absent intervention by this Court, will do so in the future.

       36.    The TCPA provides a private right of action to bring this action on behalf

of Plaintiff and Plaintiff Class to redress Defendants’ violations of the Act, and provides

for statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief

is appropriate. Id.

       37.    The TCPA is a strict liability statute, so Defendants are liable to Plaintiff

and the other class members even if its actions were only negligent.

       38.    Defendants knew or should have known that (a) Plaintiff and the other

class members had not given prior express invitation or permission for Defendants or

anybody else to fax advertisements about the availability or quality of Defendants’

property, goods, or services to be bought or sold; (b) Plaintiff and the other class




                                            13
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 14 of 15 PAGEID #: 14




members did not have an established business relationship; (c) Defendants transmitted

advertisements; and (d) the Faxes did not contain the required Opt-Out Notice.

       39.    Defendants’ actions caused injury to Plaintiff and the other class members.

Receiving Defendants’ junk faxes caused Plaintiff and other recipients to lose paper and

toner consumed in the printing of Defendants’ faxes. Defendants’ faxes occupied

Plaintiff's and class members’ telephone lines and fax machines. Defendants’ faxes cost

Plaintiff and class members time, as Plaintiff and its employees, as well as other class

members and their employees, wasted their time receiving, reviewing, and routing

Defendants’ unauthorized faxes. That time otherwise would have been spent on

Plaintiff’s and the class members’ business or personal activities. Defendants’ faxes

intruded into Plaintiff’s and other class members’ seclusion and violated their right to

privacy, including their interests in being left alone. Finally, the injury and property

damage sustained by Plaintiff and the other class members from the sending of

Defendants’ advertisements occurred outside of Defendants’ premises.

       WHEREFORE, Plaintiff, THE ANIMAL HOSPITAL ON MT. LOOKOUT

SQUARE, INC., individually and on behalf of all others similarly situated, demands

judgment in its favor and against Defendants, RIVER CITY PHARMA, LLC, MASTERS

DRUG COMPANY, INC., and MASTERS PHARMACEUTICAL, LLC, jointly and

severally, as follows:

       A.     That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and

appoint Plaintiff’s counsel as counsel for the class;

       B.     That the Court award actual monetary loss from such violations or the sum

of five hundred dollars ($500.00) for each violation, whichever is greater, and that the


                                             14
Case: 1:20-cv-00150-MRB-SKB Doc #: 1 Filed: 02/24/20 Page: 15 of 15 PAGEID #: 15




Court award treble damages of $1,500.00 if the violations are deemed “willful or

knowing;”

      C.     That the Court enjoin Defendants from additional violations; and

      D.     That the Court award pre-judgment interest, costs, and such further relief

as the Court may deem just and proper.


                                         Respectfully submitted,

                                         THE ANIMAL HOSPITAL ON MT. LOOKOUT
                                         SQUARE, INC., individually and as the
                                         representative of a class of similarly-situated
                                         persons

                                         By: /s/ George D. Jonson
                                         George D. Jonson
                                         Matthew Stubbs
                                         MONTGOMERY JONSON LLP
                                         600 Vine Street, Suite 2650
                                         Cincinnati, Ohio 45202
                                         gjonson@mojolaw.com / (513) 768-5220
                                         mstubbs@mojolaw.com / (513) 768-5227




                                           15
